Citation Nr: 0300402	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  97-31 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for colon cancer, to 
include as due to exposure to herbicides.

(The issue of entitlement to the assignment of an original 
rating in excess of 50 percent for PTSD will be the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to 
November 1970 and from August 1971 to November 1988.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an July 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
1998, a statement of the case was issued in August 1999, 
and a substantive appeal was received in September 1999.

The Board is undertaking additional development of the 
issue of entitlement to an increased evaluation for PTSD, 
currently rated as 50 percent disabling, pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development has been completed, the Board will provide 
notice of the development as required by Rule of Practice 
903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing the merits of this issue.

The Board notes that, pursuant to his request, the veteran 
was scheduled for a Travel Board hearing at the RO in May 
2002; however, he failed to report for that hearing.  As 
he has not provided cause for his failure to appear or 
requested another hearing, the veteran's hearing request 
is deemed withdrawn and the Board will proceed with its 
review on the present record.  38 C.F.R. § 20.702(d)(e) 
(2002).


FINDING OF FACT

The veteran's colon cancer was not present during service 
or for many years thereafter and it is not causally linked 
to any incident of service, to include exposure to 
herbicides. 
CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active 
service, nor may it be  presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of 
the new regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
the veteran's service medical records as well as his VA 
and private treatment records.  Additionally, in June 
2001, the veteran requested that his appeal be deferred 
for 60 days to give him time to obtain relevant medical 
evidence.  However, no additional evidence has been 
received and he has identified no additional pertinent 
evidence as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist 
the veteran with his claim.  

Furthermore, the veteran has been notified of the 
applicable laws and regulations which set forth the 
criteria for entitlement to service connection.  The 
discussions in the rating decision, statement of the case, 
and other correspondence have informed the veteran of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, the record shows that, 
by an October 2002 letter, the veteran was specifically 
advised of the provisions of the new VA regulations 
regarding the timing and scope of VA assistance, including 
the type of evidence necessary to substantiate his claim 
for service connection as well as the types of evidence VA 
would assist him in obtaining.  Accordingly, there is no 
further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of his claim and has notified 
him of the information and evidence necessary to 
substantiate the claims.  Consequently, the case need not 
be referred to the veteran or his representative for 
further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the veteran.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v.  Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24,  1992).

It is the Board's judgment that there is no reasonable 
possibility that any additional development, to include a 
medical examination or opinion, would substantiate the 
veteran's claim.  (The Board will elaborate upon the duty 
to provide an examination and/or opinion in the analysis 
below.)  Under the circumstances of this case, where there 
has been substantial compliance with the VCAA, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided). 

Analysis

The issue before the Board involves a claim of entitlement 
to service connection.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic 
diseases, including a malignant tumor, which are manifest 
to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 
3.307, 3.309.

The appellant asserts that his claimed colon cancer is 
related to exposure to herbicide agents during his Vietnam 
service.  A claimant who, during active service, served in 
the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. Law No. 107-103, 115 Stat. 976 
(Dec. 27, 2001) (to be codified as amended at 38 U.S.C.A. 
§ 1116(f)).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) 
are met, even though there is no record of such disease 
during service, and provided further that the requirements 
of 38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's  
disease, multiple myeloma, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, certain respiratory cancers, soft 
tissue sarcoma, and diabetes mellitus.  38 C.F.R. 
§ 3.309(e).  

VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); 61 Fed. Reg. 414421 (1996); 64 Fed. Reg. 59232 
(1999); and 67 Fed. Reg. 42600-42608 (2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) 
Act, Pub. L.  No. 98-542, § 5, 98 Stat. 2724, 2727- 29 
(1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Review of the veteran's service medical records does not 
reveal any complaint, treatment, finding, or diagnosis 
relevant to colon cancer.

Private treatment records indicate that the veteran was 
first diagnosed with colon cancer in August 1997, after 
having noted a change in bowel habits or function, to 
include rectal bleeding, during the previous year.  
Follow-up outpatient records indicate that the veteran's 
post-operative course was uneventful with no metastases or 
recurrence of cancer.  

In arguing that service connection for colon cancer is 
warranted, the veteran has also noted that no member of 
his family has ever been treated for this type of cancer.

Generally, laypersons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran asserts that his 
colon cancer is a result of exposure to herbicides during 
service.  The issue of whether the cause of the veteran's 
colon cancer is related to service, in general, requires 
competent evidence.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also 
include statements contained in authoritative writings 
such as medical and scientific articles and research 
reports or analyses.  See 66 Fed. Reg. at 45,630 to be 
codified at 38 C.F.R. § 3.159(a)(1) and (2).  

The Board notes that there is no competent evidence of 
cancer of any type during service or within 1 year of 
separation from service.  The evidence shows that the 
cancer was not diagnosed or identified until 1997.

As noted above, the veteran has asserted that his colon 
cancer is associated with herbicide exposure.  Based on 
service in Vietnam and 38 U.S.C.A. § 1116, the Board 
accepts that the veteran was exposed to herbicides.  
However, colon cancer is not a condition enumerated under 
38 C.F.R. § 3.309(e).  Accordingly, the veteran is not 
entitled to a presumption that colon cancer is due to 
herbicide exposure.

The competent evidence does not show that colon cancer is 
related to service.  While the probative medical evidence 
reflects that the veteran has been diagnosed with colon 
cancer, this evidence does not note any potential 
etiological connection between such cancer and the 
veteran's exposure to herbicides during his Vietnam 
service.  

The Board also finds that there is no reasonable basis 
upon which to order an examination or opinion in the 
instant case.  To request an examination and/or medical 
opinion on the contended causal relationship at this late 
date would require a clinician to review the same record 
as summarized above: service medical records that are 
negative for any findings suggestive of colon cancer and 
the absence of any pertinent medical findings until 1997, 
almost 9 years after service, when colon cancer was first 
diagnosed.  It is pertinent to note that the medical 
records relating to the initial diagnosis of carcinoma of 
the colon include a history of a change in bowel habits, 
to include rectal bleeding, of one years' duration or 
beginning almost 8 years after service.  Under these 
circumstances, any opinion on whether colon cancer is 
linked to service would obviously be speculative.  Simply 
put, there is no relevant complaint, clinical finding, or 
laboratory finding recorded during or proximate to service 
for a clinician to establish the contended causal 
relationship and, as noted above, carcinoma of the colon 
is not one of the diseases that has been associated with 
exposure to herbicides.  38 C.F.R. § 3.309(e).  Thus, the 
Board finds that no further development is warranted.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d)).

In summary, there is no evidence of colon cancer during 
service or for many years thereafter and no competent 
evidence linking such cancer to service, to include  
herbicide exposure.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet.  App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for colon cancer is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

